* Corpus Juris-Cyc References: Appeal and Error, 4CJ, p. 900, n. 98. Insane Persons, 32CJ, p. 742, n. 30, 31; p. 748, n. 68; p. 749, n. 78.
The appellee, suing by next friend, filed a bill in the chancery court of Pike county, seeking to set aside and cancel a certain deed executed by her and her deceased husband, Anderson Banks, conveying to the appellants John Jackson and his wife Salena Jackson, certain lands. The bill sought a cancellation of this deed, on the ground of the insanity of the grantors at the time of its execution, and J.A. Wiltshire, who had a deed of trust on the land, was joined as a codefendant. At the conclusion of the testimony, the chancellor entered a decree canceling the said deed, but adjudging that the deed of trust to J.A. Wiltshire was a valid and binding lien on the land involved.
This decree of the chancellor was based upon conflicting evidence and we are unable to say that it is manifestly wrong; on the contrary, it is in accord with the overwhelming weight of the evidence, and is manifestly right, and conceding that the testimony of Fannie Washington, which was admitted over the objection of appellants, was inadmissible, we do not think its exclusion could have led to a different conclusion upon the facts. Consequently the decree of the court below canceling the deed in question must be affirmed. *Page 397 
The appellee has prosecuted a cross-appeal from the decree adjudging that the deed of trust executed by the Jacksons in favor of the defendant J.A. Wiltshire is a valid and enforceable lien on the land in question, and upon this point we think the chancellor erred.
Infancy and lunacy are disabilities similar in their effect on the contracts of the parties, and we see no good reason why a different rule should be applied to the contracts of a personnon compos mentis from that applied in the case of infants. In the case of Conn v. Boutwell, 101 Miss. 353, 58 So. 105, after an extensive consideration of the authorities, this court approved as the true rule the announcement in Brantley v.Wolf, 60 Miss. 420, that — "The right of an infant to void his contract is an absolute and paramount right, superior to all equities of other persons, and may therefore be exercised against a bona-fide purchaser from the infant's grantee."
In discussing this question, the court there also said that — "When an infant conveys lands, the title to which is in him, in the eye of the law there is no conveyance — not void, it is true, but voidable; and consequently it is not at all necessary for the infant to go into the chancery court to disaffirm his conveyance, but he has a right to bring an action of ejectment for the recovery of the land, and he is permitted to recover upon the idea that he never made any legal conveyance of the property."
Applying this rule to the facts in the case at bar, we think it necessarily leads to the conclusion that the deed of trust executed by the appellants to the defendant J.A. Wiltshire is not enforceable against the land in question, and therefore the decree of the court below will be reversed in so far as it adjudged the lien of this deed of trust to be valid and enforceable, and a decree will be entered here canceling the lien of this deed of trust.
Affirmed in part and reversed in part. *Page 398